DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on December 04, 2018.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2-19 are objected to because of the following informalities:  
Claims 2-19, in line 1, “a” should be changed to --the--
Claim 2, in line 2, “further comprising” should be changed to --wherein--
Claim 2, in line 3-4, “a plurality of storage devices that function as the storage unit” should be changed to --the storage unit comprising a plurality of storage devices--
Claims 2, in line 5, “a control circuit that function as the control section” should be changed to --the control section comprising a control circuit--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeJonge (US 2016/0323953).

    PNG
    media_image1.png
    645
    882
    media_image1.png
    Greyscale

With respect to claims 1 and 20, DeJonge discloses in figure 1 a control apparatus and a method thereof of a light emitting diode (102, e.g., LED load including a plurality of LEDs), comprising a storage unit (170, e.g., a memory as a storage unit) that stores table .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DeJonge (US 2016/0323953) in view of Taipale et al. (US 2013/0181630).
With respect to claim 2, DeJonge discloses all claimed limitations, as expressly recited in claim 1, except for specifying that further comprising a plurality of storage devices that function as the storage unit; and a control circuit that functions as the control section, wherein the storage device usable by the control circuit is changed according to an operation mode in a plurality of operation modes having different power consumption from one another.
Taipale discloses in figures 1 and 3A-3B a control apparatus of a light emitting diode (104, e.g., LED load) comprising a plurality of storage devices (218, 362, e.g., memory devices for storing control data thereof) that function as the storage unit; and a control circuit (360, e.g., 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of DeJonge with a plurality of storage devices and control features thereof as taught by Taipale for the purpose of controlling a desired lighting intensity and brightness level of the light source since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Taipale (see paragraph 0048).
Claims 3-5 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over DeJonge (US 2016/0323953) in view of Taipale et al. (US 2013/0181630) and further in view of Williams (US 2018/0146520).
With respect to claim 3, the combination of DeJonge and Taipale disclose all claimed limitations, as expressly recited in claims 1-2, wherein the plurality of storage devices includes a memory (170, e.g., a memory) connected to the control circuit (see figure 1 of DeJonge), except for specifying that the plurality of storage devices include register included in the control circuit.
Williams discloses in figure 7 a control apparatus of a light emitting diode (57a-57n, e.g., LEDs) comprising a control circuit (69a-69z, e.g., formed as an IC driver or controller), wherein the plurality of storage devices (75a-75n) include register included in the control circuit (see figure 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of the combination of DeJonge and Taipale with registers thereof as taught by Williams for the purpose of controlling the timing periods of each LED 
With respect to claim 4, the combination of DeJonge, Taipale and Williams disclose that wherein the control circuit is capable of using the register and the memory in a normal operation mode, and the control circuit is capable of using only the register in an energy saving operation mode in which power consumption is more reduced than the normal operation mode (see paragraph 0058 of Williams, e.g., reducing power consumption thereof).
With respect to claim 5, the combination of DeJonge, Taipale and Williams disclose that wherein at least some pieces (paragraph 0065 of DeJonge, e.g., having a number of cycles included in the active state period stored thereof) of information among the table information stored in the memory are stored in the register, and the control circuit controls the light emitting diode in accordance with the at least some pieces of information stored in the register in the energy saving operation mode (see paragraph 0065 of DeJonge).
With respect to claims 16-19, the combination of DeJonge, Taipale and Williams disclose that wherein the table information indicates the magnitude of the luminance according to a difference between a function value corresponding to a luminance change and a luminance value (see paragraph 0065 of DeJonge).
Allowable Subject Matter
Claims 6-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Roberts – US 2017/0228874
Prior art Shteyberg et al. – US 2009/0079358
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        April 20, 2021